Citation Nr: 0030770	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active service from September 1940 to August 
1945.

The veteran claims that he should be granted service 
connection for pes planus.  The veteran's September 1940 
enlistment examination list first degree pes planus.  In a 
statement received in May 1999, the veteran reported that he 
received private treatment for his feet in 1946 from Dr. Oden 
of Irondale, Alabama.  He also stated that he received 
treatment in 1947 and 1948 from Dr. M. Blake of Double 
Springs, Alabama.  The veteran related that Dr. Blake died 
eight years previously and he is unable to obtain those 
records.  A May 1999 rating action denied service connection 
for pes planus.  

Effective November 9, 2000, Public Law 106-475, The Veterans 
Claims Assistance Act of 2000, became effective and amplified 
the duty to assist previously mandated by 38 U.S.C. § 
5107(a).  This law eliminates the concept of a well-grounded 
claim, and redefines the Department of Veterans Affairs (VA) 
duty to assist.  The Act requires the VA to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the VA's assistance would 
aid in substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies

3) a duty to develop private records and 
lay or other evidence

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where a law or regulation 
changes during the pendency of a claim, "the version most 
favorable to appellant" applies unless provided otherwise by 
Congress or the Secretary.  Since this claim is still 
pending, the Regional Office (RO) must apply the new law to 
the veteran's claim.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
in order to obtain a list containing the 
names, addresses, and dates of treatment 
of any physicians, hospitals, treatment 
centers where he was provided treatment 
for his pes planus before and after 
service.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, 
where necessary, the RO should contact 
each individual or facility identified by 
the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claim 
including records from Dr. Oden of 
Irondale, Alabama.  The veteran should be 
notified that he should continue his 
efforts to obtain records from the office 
of Dr. Blake of Double Springs, Alabama.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If the reported private 
treatment records are not obtained, the 
appellant should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  

2.  The RO should then schedule the 
appellant for a VA examination to 
determine the nature, etiology and extent 
of his pes planus.  All indicated tests 
and studies should be conducted.  The 
examiner must review any existing 
preservice and post service medical 
records, including all the service 
medical records on file on file and based 
on the medical records, must express 
opinions on whether that his pes planus 
became worse during the appellant's 
period of military service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner must provide a comprehensive 
report containing complete rationale for 
all the opinions expressed.

3.  The RO should complete any other 
development it deems necessary including 
all notification requirements, in 
accordance with the pertinent provisions 
of the Veterans Claim Assistance Act, 
Pub. L. 106-475, §§ 3-4, 114 Stat. 2096 
(2000).

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  He is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


